Citation Nr: 0212816	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-17 692	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a scar on the bridge of the nose, prior to 
August 30, 2002, and in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for a painful scar on the bridge of the nose, prior to August 
30, 2002, and in excess of 10 percent thereafter.

(Entitlement to service connection for migraines as secondary 
to compensation granted under 38 U.S.C. § 1151 for residuals 
of a scar on the bridge of the nose and a painful scar on the 
bridge of the nose, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, dated in May 2000 and September 2000, which 
respectively granted compensation under 38 U.S.C. § 1151 for 
residuals of a scar on the bridge of the nose with a 10 
percent disabling rating and for a painful scar on the bridge 
of the nose with a 10 percent disabling rating.

In a statement dated in August 2002, the veteran withdrew his 
request for a Travel Board hearing and asked that his appeal 
be forwarded to the Board.  As such, his request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2001).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for migraines as 
secondary to compensation granted for residuals of a scar on 
the bridge of the nose and a painful scar on the bridge of 
the nose, under 38 U.S.C. § 1151, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  Prior to August 30, 2002, the veteran's scar on the 
bridge of his nose was no more than moderately disfiguring.

3.  From August 30, 2002, the veteran's scar on the bridge of 
his nose is manifested as having no more than two 
characteristics of disfigurement; a round scar with irregular 
margins measuring 1.5 cm width by 1.25 cm length and minimal 
depression.

4.  Prior to August 30, 2002, and thereafter, there is no 
limitation of function of the nose.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an initial 
rating in excess of 10 percent for residuals of a scar on the 
bridge of the nose, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321, Part 4, 
including § 4.118, Diagnostic Code 7800 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (August 30, 2002).
 
2.  From August 30, 2002, the criteria for a 30 percent 
evaluation for residuals of a scar on the bridge of the nose, 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321, Part 4, including § 4.118, 
Diagnostic Code 7800 (2001); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (August 30, 2002).

3.  Prior to August 30, 2002, the criteria for an initial 
rating in excess of 10 percent for a painful scar on the 
bridge of the nose, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321, Part 4, 
including § 4.118, Diagnostic Codes 7804, 7805 (2001); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (August 30, 
2002).

4.  From August 30, 2002, the criteria for a rating in excess 
of 10 percent for a painful scar on the bridge of the nose, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.321, Part 4, including § 4.118, 
Diagnostic Codes 7804, 7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

The record reflects through the May 2000 and September 2000 
rating decisions, the July 2000 and November 2000 Statements 
of the Case, and the September 2000 Supplemental Statement of 
the Case, the veteran was afforded an explanation of the then 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, he 
was previously provided adequate notice as to the evidence 
needed to substantiate his claim.  He was also given 
opportunities to submit additional evidence in support of his 
claim in a letter dated in October 1999. In addition, the 
veteran was afforded an opportunity to present testimony 
before the RO in September 2000.  Finally, in an August 2002 
statement from the veteran, he indicated that he wished to 
withdraw his Travel Board request and have his appeal 
forwarded to the Board as soon as possible.  

The record indicates that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.   As the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.").  Therefore, there is no 
reasonable possibility that any further development could 
substantiate the claim.

In July 2002, VA issued regulations to implement changes to 
the schedule of ratings for the skin.  See 67 Fed. Reg. 147, 
49590 (July 31, 2002)(to be codified as amended at 38 C.F.R. 
§ 4.118).  The amendments became effective August 30, 2002.  
In this case, the RO has not indicated that it considered the 
veteran's claims pursuant to the regulation changes or 
provided notice to the veteran of the regulation changes.  
However, given the veteran's request to forward his claims to 
the Board as soon as possible, the favorable disposition in 
regard to the residuals of a scar on the bridge of the nose, 
and as will be evidenced below, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of 
compensation under 38 U.S.C. § 1151 for residuals of a scar 
on the bridge of the nose and for a painful scar on the 
bridge of the nose.  As such, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in cases such as this one 
where the veteran has continuously pursued his appeal of an 
initial rating, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time based on the fact found, a practice known as "staged" 
ratings, is warranted. Fenderson, supra.

In a May 2000 rating decision, the veteran was granted 
compensation for residuals of a scar on the bridge of the 
nose under 38 U.S.C. § 1151 and a 10 percent disabling rating 
was assigned from November 1994.  The veteran disagreed with 
the 10 percent rating, and initiated this appeal.  In a 
September 2000 rating decision, the veteran was granted a 
separate 10 percent disabling rating for a painful scar on 
the bridge of the nose also pursuant to 38 U.S.C. § 1151 
effective May 1996.  As the veteran has not expressed any 
desire to limit his appeal to a specific disability rating, 
the issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

As noted previously, the criteria for evaluating skin 
disorders was amended, effective from August 30, 2002, during 
the pendency of this claim. See 67 Fed. Reg. 147, 49590-49599 
(July 31, 2002).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that if 
the applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in a 
precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then- 
existing rating criteria.  See VAOPGCPREC 3-2000 (April 10, 
1999).

I.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a scar on the bridge of the nose, prior to 
August 30, 2002, and in excess of 10 percent thereafter.

The veteran's residuals of a scar on the bridge of the nose 
is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800, as 10 percent 
disabling.  Prior to August 30, 2002, a 30 percent rating was 
warranted for severe disfiguring scars of the head, face, or 
neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001). 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that prior to August 
30, 2002, residuals of a scar on the bridge of the nose, more 
closely approximate the criteria for the currently assigned 
10 percent rating, and an increased disability evaluation is 
not warranted. See 38 C.F.R. §§ 4.3, 4.7.   In this regard, 
VA outpatient treatment records confirm that the veteran 
underwent multiple surgeries on his nose to include the most 
recent skin graft in May 1996.  An entry dated in June 1996 
indicates that the veteran's scar was "healing nicely." In 
April 1997 there was a shallow depression on the veteran's 
nose and pitting.  In April 1998, a plastic protector was 
made for the veteran's nose to protect it during inclement 
weather.

Upon VA examination in June 1997 the mid portion of the nose 
above the tip of the nose revealed a round scar with 
irregular margins measuring 1.5 cm. width by 1.25 cm. length.  
The texture was found to be rough.  The scar was flesh 
colored with a dot-size black center in the middle of the 
scar.  There was no herniation, keloid formation or 
adherence.  The scar was nontender to palpation without 
inflammation, swelling or ulceration. There was minimal 
depression and no limitation of the function of the nose.

While a 10 percent rating is warranted for a moderately 
disfiguring scar of the face, the objective clinical evidence 
of record does not show that the veteran meets the criteria 
contemplated for the next higher 30 percent evaluation.  The 
objective medical evidence does not contain findings of a 
severe disfiguring scar of the face, especially one producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles.  In short, prior to August 30, 2002, the veteran's 
symptomatology most closely approximates the criteria for a 
10 percent rating.
 
The Board does find that pursuant to the criteria in effect 
as of August 30, 2002, which is found to be more favorable to 
the veteran, a 30 percent rating is warranted. Karnas, supra.  
A 30 percent rating is warranted for disfigurement of the 
head, face or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with two or 
three characteristics of disfigurement. See 67 Fed. Reg. 147, 
49590 (July 31, 2002)(to be codified as amended at 38 C.F.R. 
§ 4.118, Diagnostic Code 7800).   

According to Note (1) the eight characteristics of 
disfigurement, for the purposes of evaluation under 38 C.F.R. 
§ 4.118 are: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). Id.

In this regard, upon VA examination in June 1997 the mid 
portion of the nose above the tip of the nose revealed a 
round scar with irregular margins measuring 1.5 cm. width by 
1.25 cm. length and there was minimal depression.  Thus, the 
veteran meets the criteria for two characteristics of 
disfigurement, a scar at least one-quarter inch wide at 
widest part and surface depressed on palpation, to warrant an 
increased rating to 30 percent disabling.  While the Board 
notes that there were also findings of roughness and 
discoloration, they were not as such to measure an area 
exceeding six square inches (39 sq. cm.).  

Therefore, a 50 percent rating was not warranted as the 
objective clinical evidence of record did not contain 
findings of disfigurement of the head, face or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips, or; with four or five 
characteristics of disfigurement.  In addition, the objective 
clinical evidence of record, to include VA outpatient 
treatment records and the VA examination, did not contain 
findings of disfigurement of the head, face or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement, so as to warrant an 80 
percent rating.  

As the Board noted at the outset, though the veteran was not 
provided notice of the new regulations in effect as of August 
30, 2002, there has been no prejudice to the veteran as the 
new regulations have been found to be more favorable and 
afforded him an increased rating to 30 percent disabling for 
residuals of a scar on the bridge of the nose.  While the 
Board is fully aware that this is not a full grant of the 
maximum benefits allowable, there is no objective clinical 
evidence of record of additional characteristics of 
disfigurement.  See 67 Fed. Reg. 147, 49590 (July 31, 2002) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note 1).  An additional VA medical examination or medical 
opinion is not necessary to make a decision in the case at 
bar, as the June 1997 VA examination was adequate for rating 
purposes under both the new and old criteria.  38 U.S.C.A. 
§5103A(d).

II.  Entitlement to an initial rating in excess of 10 percent 
for a painful scar on the bridge of the nose, prior to August 
30, 2002, and in excess of 10 percent thereafter.

The veteran's painful scar on the bridge of the nose is 
currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7804, as 10 percent 
disabling.  Prior to August 30, 2002, a 10 percent rating was 
warranted for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).  As the veteran is receiving the maximum amount 
allowable under Diagnostic Code 7804 and 7803 which provides 
for a 10 percent rating for scars, superficial, poorly 
nourished, with repeated ulceration, the Board has looked to 
analogous criteria.  

Pursuant to Diagnostic Code 7805, scars can be rated on 
limitation of function of the part affected.  In the instant 
case, as there was no limitation of function of the nose 
found upon VA examination in 1997, an increased rating is not 
warranted under this code section.  The Board has thoroughly 
reviewed all the evidence of record and after careful 
consideration finds that prior to August 30, 2002, the 
veteran's claim for an increased rating for a painful scar on 
the bridge of the nose is denied. 

Similarly, the Board finds that pursuant to the criteria in 
effect on August 30, 2002, a rating in excess of 10 percent 
is not warranted. Under the new Diagnostic Code 7804, a 10 
percent rating is warranted for scars, superficial, unstable.  
Under Diagnostic Code 7803, a 10 percent rating is warranted 
for scars, superficial, unstable.  Diagnostic Code 7805 
provides that scars may be rated on limitation of function of 
the affected part.  While the Board recognizes the veteran's 
credible complaints of burning and pain upon cold weather, as 
the veteran has the maximum rating allowable under Diagnostic 
Codes 7803 and 7804, and there has been no limitation of 
function of the affected part found, an increased rating from 
August 30, 2002, is not warranted.  See 67 Fed. Reg. 
147,49590 (July 31, 2002)(to be codified as amended at 38 
C.F.R. § 4.118).  An additional VA medical examination or 
medical opinion is not necessary to make a decision in the 
case at bar, as the June 1997 VA examination was adequate for 
rating purposes under both the new and old criteria. 38 
U.S.C.A. §5103A(d).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residual of a scar on the bridge of the nose and a painful 
scar on the bridge of the nose and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the aforementioned disabilities 
during the entire period from the initial assignment of a 10 
percent rating to the present time.  See Fenderson, supra.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand these matters to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Prior to August 30, 2002, entitlement to an initial rating in 
excess of 10 percent for residuals of a scar on the bridge of 
the nose, is denied.

From August 30, 2002, entitlement to a 30 percent rating for 
residuals of a scar on the bridge of the nose, is granted 
subject to controlling regulations affecting the payment of 
monetary awards.  

Prior to August 30, 2002, entitlement to an initial rating in 
excess of 10 percent for a painful scar on the bridge of the 
nose, is denied.

From to August 30, 2002, entitlement to a rating in excess of 
10 percent for a painful scar on the bridge of the nose, is 
denied.


		
	Nadine W. Benjamin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

